Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances. The determination has since been annulled and all references thereto have been expunged from petitioner’s institutional records. As petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.